PER CURIAM.
The appellant Americo James Cesario was informed against for manslaughter by an information which charged that he caused the death of one Jack Monroe Simming-ton by driving a motor vehicle while intoxicated. He was tried without a jury, found guilty and sentenced to be confined in the county jail for two years, with credit allowed for the time in jail awaiting trial.
This appeal by the defendant, taken through the public defender, presents a number of points. The first challenges the sufficiency of the evidence. Our examination of the record reveals there was *897ample if not overwhelming evidence of intoxication of the appellant, based on observation of him at or shortly after the time of the occurrence, to support the conviction. Appellant’s additional arguments relate principally to contentions of incompetency of certain evidence relating to intoxication based on observations made some hours after the incident and on a drunk-o-meter reading taken later. Without according merit to those contentions, as related to this record, such evidence was cumulative, and, as we have pointed out above, there was other direct and timely evidence ample to support the charge.
Accordingly the judgment appealed from is affirmed.
Affirmed.